Citation Nr: 0806550	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-26 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disease of the lumbar spine from June 9, 2003, 
through August 31, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disease of the lumbar spine from September 1, 
2005.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 1983 and January 1986 to September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  An 
October 2005 Decision Review Officer (DRO) Decision increased 
the veteran's evaluation to 20 percent, effective from 
September 1, 2005.

The veteran testified before the undersigned Veterans Law 
Judge in November 2007 at a Travel Board hearing at the above 
VARO; a transcript is of record.


FINDINGS OF FACT

1.  From June 9, 2003, through August 31, 2005, the veteran's 
degenerative disease of the lumbar spine was manifested 
primarily by subjective complaints of pain, with objective 
evidence of full range of motion, negative straight leg 
raising tests, no incapacitating episodes, and no spasms.

2.  From September 1, 2005, the veteran's degenerative 
disease of the lumbar spine has been manifested by pain, 
particularly after repetitive use, with slight limitation in 
range of motion, positive straight leg raising tests, no 
tenderness over the thoracolumbar spine, no loss of sensation 
in the lower extremities, no weakness or incoordination, and 
no incapacitating episodes.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disease of the lumbar spine from June 9, 
2003, through August 31, 2005, were not met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes (DCs) 5292, 5295 (2003), as effective prior 
to September 26, 2003, and 5003, 5242 (2007), as effective on 
and after September 26, 2003.

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disease of the lumbar spine from September 
1, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, DCs 5292, 5295 (2003) and 5003, 5342 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. 


Principi, 18 Vet. App. 112 (2004).  If, however, VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In December 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the letter provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The January 2004 rating decision, July 
2005 SOC, October 2005 DRO Decision, and October 2005 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
and provided him with additional 60-day periods to submit 
more evidence.  It appears that obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, including the record being 
held open for 60 days after the November 2007 hearing, and to 
respond to VA notices.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In this appeal, the veteran is challenging the evaluation and 
effective date assigned following the grant of service 
connection by the RO.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The veteran has been provided the criteria for 
rating degenerative disease of the lumbar spine, and an 
opportunity to submit additional evidence and argument on the 
matter of the appropriate disability rating.  Since the claim 
for an increased rating is being denied, no new effective 
date will be assigned, so that issue is moot.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The applicable rating criteria for diseases and injuries of 
the spine under 38 C.F.R. § 4.71a were amended, including the 
criteria for rating intervertebral disc syndrome, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
The veteran was informed of these changes to the regulations 
in the January 2004 rating decision.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change. See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Under the provisions of 38 C.F.R. § 4.71a, DC 5292, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion. 

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a zero percent evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating is assigned when there is characteristic pain on 
motion.  A rating of 20 percent is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

Beginning on September 26, 2003, DC 5235, for vertebral 
fracture or dislocation; DC 5236, for sacroiliac injury and 
weakness; DC 5237, for lumbosacral or cervical strain; DC 
5238, for spinal stenosis; DC 5239, for spondylolisthesis or 
segmental instability; DC 5240, ankylosing spondylitis; DC 
5241, spinal fusion; and DC 5242, degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion 
of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine.

A 50 percent evaluation will be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

38 C.F.R. § 4.71a, DCs 5235 to 5242 (2007).

III.  Factual Background

The relevant evidence of record includes private December 
2002 treatment at which an examination of the veteran's 
thoracic spine was normal, with no evidence of radiating pain 
on movement, muscle spasms or tenderness.  Straight-leg-raise 
testing was negative bilaterally.  The lumbar spine had mild 
tenderness to palpation at L1-L2 with no evidence otherwise 
of muscle spasms or radiating pain on movement.  Flexion was 
normal at 95 degrees and extension was 35 degrees.  An X-ray 
of the lumbar spine showed mild degenerative changes at L3-4.

At a VA examination conducted in December 2003, the veteran 
reported that he suffered from constant low back pain that 
was burning, aching, sharp, and oppressive in nature.  He 
rated the pain as a 10 out of 10 in intensity and said it was 
elicited by physical activity and relieved by rest and 
medication.  He was able to function with medication and his 
condition did not cause incapacitation, although he was 
limited in lifting weights and bending.  He said he could 
brush his teeth, shower, drive an automobile, and dress but 
could not vacuum, cook, climb stairs, take out trash, walk, 
shop, garden, and push a lawnmower because of his back.  
Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement, muscle spasms, or tenderness, 
and bilateral straight leg raising was negative.  The range 
of motion in the thoracolumbar spine was 90 degrees flexion 
with pain at 90 degrees, 30 degrees extension, 30 degrees 
right lateral flexion, 30 degrees left lateral flexion, 45 
degrees right rotation, and 45 degrees left rotation.  It was 
not limited by fatigue, weakness and incoordination.  Based 
on the examination and X-rays, the veteran was diagnosed with 
mild degenerative disease of the lumbar spine (L4-5).  The 
physician opined that the veteran had limitations in standing 
and walking over long periods of time and that he should not 
lift weights or sit in one position for excessive periods of 
time.

VA treatment notes indicate that in February 2005 the veteran 
reported chronic low back pain for several years which 
occasionally radiated down his right lower extremity.  There 
was no parasthesia, and the veteran complained of spasms in 
the back.  He complained of low back pain at April 2005 
treatment, and he had light paraspinal tenderness in his back 
upon range of motion.  

At a VA examination in September 2005, the veteran reported 
having low back pain five times a day, which lasted for two 
to three hours and traveled to his sides and the back of his 
legs.  He rated the pain as being a 10 out of 10 in 
intensity, and described it as squeezing, aching, sharp, and 
cramping.  He said that the pain was elicited by walking, 
standing, and sitting but that it also sometimes came on by 
itself.  He said he was able to function with medication and 
the pain did not cause incapacitation.  However, he could not 
perform heavy lifting or exercise because he would develop 
muscle spasms and get out of breath.  The examiner observed 
that the veteran's posture and gait were within normal limits 
and he did not require assistive devices for ambulation.  

An examination of the thoracolumbar spine revealed no 
complaints of radiating pain on movement, no muscle spasms, 
and no tenderness.  There was positive straight leg raising 
bilaterally and no ankylosis of the spine.  The range of 
motion of thoracolumbar spine was 80 degrees flexion and 20 
degrees extension, right lateral flexion, left lateral 
flexion, right rotation, and left rotation, with pain at all 
of these maximums.  The examiner opined that the joint 
function of the spine was limited by pain after repetitive 
use.  X-rays of the lumbar spine showed mild anterior wedging 
at L4 with localized hypertrophic changes anteriorly 
throughout, slightly more pronounced at L4-L5.  The veteran 
was diagnosed with a lumbar strain with degenerative changes.

IV.  Analysis

After a careful review of the evidence, the Board finds that 
an evaluation in excess of 10 percent from June 9, 2003, the 
date of the veteran's current claim, through August 31, 2005, 
is not warranted under either the old or new regulations in 
effect during that period.  There is no indication that the 
veteran's low back experienced a moderate degree of 
limitation of motion, as his lumbar flexion was 90 degrees at 
the December 2003 VA examination.  See DC 5292 (2003).  The 
veteran also did not have muscle spasms on extreme forward 
bending or the loss of lateral spine motion, unilateral, in a 
standing position.  See DC 5295 (2003).  

Applying the new diagnostic code provisions, he did not 
exhibit forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  See DC 
5242 (2007).  In addition, the veteran does not qualify for a 
20 percent evaluation for degenerative arthritis because 
there is no X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See DC 5003.  
Therefore, an evaluation in excess of 10 percent for the 
period of June 9, 2003, through August 31, 2005, is not 
warranted.

There is also no suggestion in the evidence of record that an 
evaluation in excess of 20 percent for the period on and 
after September 1, 2005, has been established.  Applying the 
old diagnostic codes, the veteran has not had severe 
limitation of motion of the lumbar spine.  DC 5292 (2003).  
He also has not had a severe lumbosacral strain with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  DC 5295 (2003).  

Applying the current diagnostic codes, the veteran's VA 
examination from September 1, 2005 did not show forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  See 
DC 5242 (2007).  In addition, there is not any indication 
that the veteran has had incapacitating episodes having a 
total duration of at least four weeks during any recent 12-
month period.  See id.  The veteran testified in November 
2007 that his back condition had worsened since September 
2005, but he did not report any incapacitating episodes of at 
least four weeks.  He said that he went to the emergency room 
at Northeast Georgia Medical Center in early 2007, and that 
he might get shots for his back.  He also testified that he 
is able to work but that he has to have others perform 
lifting for him, that he is too tired from the pain in his 
back to do anything else on days that he works, and that he 
cannot play with his grandson or perform outdoor chores 
because of his back.  

The Board appreciates the complete and forthright testimony 
by the veteran at his hearing before the undersigned, as well 
as the able advocacy by his representative.  We do recognize 
that the veteran has limitations as a result of his service-
connected back disability, but the current 20 percent rating 
contemplates these limitations.  Therefore, there is no 
indication that an evaluation in excess of 20 percent from 
September 1, 2005, is justified.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative disease of the lumbar spine from June 9, 2003, 
through August 31, 2005, is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative disease of the lumbar spine from September 1, 
2005, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


